Citation Nr: 0716281	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for an autoimmune disease, including systemic 
lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from May 1992 to June 1995, 
including honorable combat service in Somalia.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The issue of entitlement to service connection for an 
autoimmune disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
systemic lupus erythematosus in a February 2002 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the denial.

2.  Evidence obtained since the time of the February 2002 
rating decision denying service connection for systemic lupus 
erythematosus is new and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for systemic lupus erythematosus is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  The claim of entitlement to service connection for an 
autoimmune disease is reopened.  38 U.S.C.A. §§ 1110, 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran requests service connection for an autoimmune 
disease.  He submitted an application for VA compensation 
benefits in May 2001 and claimed that he was diagnosed as 
having lupus during service in March 1994.  In February 2002, 
the RO denied service connection for systemic lupus 
erythematosus, finding that there was no current diagnosis of 
such a disorder nor evidence of such a disorder having its 
origin in service.  The veteran was notified of the decision 
and of his appellate rights, but did not appeal the denial of 
benefits.  As such, the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2003, the veteran requested that his claim be 
reopened.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision-makers which relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In May 2004, the RO implicitly reopened the previously denied 
claim by simply addressing the claim on the merits.  The 
Board, however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  As such, the 
Board must review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in February 2002.  

At the time of the February 2002 rating decision, the record 
included service medical records showing a four day 
hospitalization in March 1994 when the veteran was treated 
for emboli on the right index finger, malaise, fatigue and a 
low grade fever.  He was tested for tropical diseases as he 
had just returned from Somalia, but was ultimately determined 
to have an unusual manifestation of herpetic whitlow.  There 
was no diagnosis of lupus made in March 1994 nor at the time 
of the veteran's discharge from service in June 1995.

Private treatment records dated in 2001 show that the veteran 
sought treatment for fatigue and arthralgias and a work-up 
was started.  It was felt that the veteran had either lupus 
or gout, but he did not complete the testing and there was no 
confirmed diagnosis of an autoimmune disease.  Upon VA 
examination in July 2001, the veteran related a history of 
lupus since 1994, but his claims folder was not available for 
review.  The veteran did not return for the follow-up 
examination scheduled in November 2001 and the claim was 
denied.

Since that time, the veteran has presented evidence that he 
is treated at a VA medical facility for a number of 
disabilities, including diabetes mellitus, hypertension, 
gallstones and obesity.  His treatment records show that he 
has an autoimmune disease which is not definitively 
diagnosed.  The veteran has also given testimony before a 
Decision Review Officer regarding his belief that his current 
symptoms are a continuation of those treated in March 1994.

Given the evidence as outlined above, the Board finds that 
the treatment records are both new and material as they were 
not previously before the agency decision-makers and speak 
directly to the unestablished fact of a current disability.  
Although there is still a question as to whether the veteran 
currently has a disability that is medically linked to his 
in-service diagnosis of herpes simplex virus Type 1, the 
newly submitted evidence must be further explored in order to 
properly evaluate this claim.  As such, the claim is reopened 
and the veteran's appeal is granted only to that extent.  The 
merits of the claim will be discussed in the remand section 
below.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for an autoimmune disease 
is reopened.


REMAND

Service medical records show that the veteran was treated for 
herpetic whitlow, which is a primary herpes simplex infection 
of the terminal segment of a finger associated with much 
tissue destruction and may be accompanied by systemic 
symptoms.  See Dorland's Illustrated Medical Dictionary, 29th 
Edition (2000).  Treatment records show that the veteran had 
complaints of malaise, fatigue and low grade fever so it 
appears that he experienced systemic symptoms.  In April 
1994, a private dermatologic surgeon determined that the 
veteran had an unusual manifestation of herpetic whitlow and 
should be advised that an eruption may return given the 
recurrent nature of herpes simplex.  Service medical records 
do not include a diagnosis of lupus.

Post-service treatment records show that the veteran was 
evaluated by a private rheumatologist for an autoimmune 
disease in 2001, but did not complete testing with that 
medical professional.  None of those treatment records 
include a reference to a positive herpes simplex Type 1 test 
in 1994 nor to herpes at all.  This is also true of 
subsequent VA treatment records which indicate that the 
veteran has an autoimmune disease that is not definitively 
diagnosed.

Given the evidence of systemic symptoms during service and 
similar complaints now, the Board finds that additional VA 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4) 
in order to determine if current symptoms are related to the 
in-service diagnosis of herpetic whitlow.  As such, this 
matter must be remanded for additional development of the 
medical record.  The veteran is hereby notified that it is 
his responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
with the appropriate specialist to 
determine the nature and etiology of 
current complaints of malaise, fatigue 
and joint pain.  The examiner should be 
provided with the veteran's claims folder 
and requested to specifically comment on 
the in-service diagnosis of herpetic 
whitlow and symptoms surrounding that 
diagnosis.  The examiner should perform 
all necessary testing and render all 
appropriate diagnoses.  The examiner 
should state whether the veteran has a 
current disability as a result of his in-
service herpetic whitlow.  The examiner 
should also state, with respect to each 
disability diagnosed, whether it is at 
least as likely as not that the 
disability began during service or as a 
consequence of service.  The examiner 
should specifically state whether the 
veteran has an autoimmune disease.  All 
opinions expressed must be supported by 
complete rationale.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


